U.S. DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

RECEIVED
OCT 25 2019 UNITED STATES DISTRICT COURT
alee R. MOORE, ED WESTERN DISTRICT OF LOUISIANA
DEPUTY ALEXANDRIA DIVISION
MIGUEL ANGEL LOPEZ, CIVIL DOCKET NO. 1:18-CV-1501-P
Petitioner
VERSUS JUDGE DEE D. DRELL
ATTORNEY GENERAL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent

 

JUDGMENT
For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;
IT IS ORDERED that the Petition for Writ of Habeas Corpus (Doc. 1) is
DISMISSED for lack of subject matter jurisdiction, WITH PREJUDICE as to the
jurisdictional issue and WITHOUT PREJUDICE as to the merits of Petitioner’s

claim.

_ 7
THUS DONE AND SIGNED at Alexandria, Louisiana, this ZY day of

(0 FOBER_.__ 2019.

a

Og

wid A >

—
>

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

 
